      Case 4:20-cv-08196-YGR Document 32-3 Filed 03/26/21 Page 1 of 9




         EXHIBIT C
[Instacart Privacy Policy, archived on Wayback Machine on Oct. 29, 2020]
                     Case 4:20-cv-08196-YGR Document 32-3 Filed 03/26/21 Page 2 of 9

                                                                           Locations     Careers     Blog    Help     Log   in        Become    a   Shopper




                                                    Privacy Policy

                                               Last
                                               Last Updated: June 19,
                                                    Updated: June 19, 2020
                                                                      2020

                                              I.
                                              I.   Introduction
                                                   Introduction and
                                                                and Overview
                                                                    Overview

Thank you
Thank        for using
        you for   using the
                        the Instacart
                             lnstacart Services!
                                        Services! We
                                                   We are
                                                      are committed
                                                           committed to to providing   you the
                                                                            providing you   the best  online shopping
                                                                                                best online   shopping and
                                                                                                                         and delivery
                                                                                                                              delivery experience
                                                                                                                                       experience
possible.  This Privacy
possible. This   Privacy Policy
                          Policy explains  what information
                                 explains what    information wewe (Maplebear
                                                                   (Maplebear Inc.     d/b/a Instacart)
                                                                                  Inc. d/b/a  lnstacart) collect,
                                                                                                         collect, how  that information
                                                                                                                  how that                   used,
                                                                                                                            information isis used,
under   what circumstances
under what     circumstances we     share information,
                                we share   information, and    the choices
                                                          and the  choices you
                                                                             you can
                                                                                 can make     about that
                                                                                       make about    that information.
                                                                                                           information. This
                                                                                                                         This Privacy
                                                                                                                              Privacy Policy
                                                                                                                                       Policy
applies whether
applies  whether youyou access
                         access the
                                 the Instacart
                                      lnstacart Services  (as defined
                                                Services (as  defined in   the Terms
                                                                       in the  Terms ofof Service)
                                                                                          Service) through
                                                                                                   through a    browser, aa mobile
                                                                                                              a browser,    mobile application,
                                                                                                                                    application,
or any other method.
or any  other   method.

This Privacy
This Privacy Policy
                Policy also   describes how
                         also describes    how we
                                                we collect,
                                                     collect, use  and disclose
                                                              use and            your personally
                                                                        disclose your  personally identifiable  information (“PII”),
                                                                                                  identifiable information        ("PII"), including
                                                                                                                                           including
personally
personally identifiable
              identifiable health
                             health or or medical
                                          medical information      (“Personal Health
                                                    information ("Personal     Health Information”
                                                                                      Information" or   “PHI”). PII
                                                                                                    or "PHI").  PI I isis information    about you
                                                                                                                          information about      you that
                                                                                                                                                     that
may be used to identify you (such as your name, phone number, or address). Personal Health Information is PII combined with
may  be    used   to identify  you  (such   as your  name,    phone   number,   or address). Personal   Health  Information       is PII combined    with
information that relates to (a) your past, present, or future physical or mental health or condition, (b) the provision of health
information     that   relates  to (a) your  past,  present,  or  future physical  or mental health  or condition,      (b) the provision    of health
care toto you,
care      you, or
                or (c)  your past.
                    (c) your  past, present,   or future
                                     present, or   future payment
                                                           payment for    the provision
                                                                      for the           of health
                                                                              provision of health care.
                                                                                                   care.

Additional Disclosures:
Additional Disclosures:

We may
We  may provide
          provide different
                  different or
                            or additional
                               additional disclosures
                                          disclosures relating to the
                                                      relating to the processing
                                                                      processing of
                                                                                 of personal
                                                                                    personal information about residents
                                                                                             information about           of certain
                                                                                                               residents of certain
countries, regions or states. Listed below are additional disclosures that may be applicable to you.
countries,  regions or states. Listed below are additional  disclosures that may be applicable to you.

           you are
    • IfIf you     a California
               are a California resident,
                                 resident, please
                                           please see
                                                   see the  additional privacy
                                                        the additional  privacy disclosures
                                                                                disclosures below
                                                                                             below inin Disclosure
                                                                                                        Disclosure For  California Residents.
                                                                                                                    For California Residents.
           you are
    • IfIf you     a Nevada
               are a          resident, please
                     Nevada resident,            see the
                                        please see   the additional
                                                          additional privacy
                                                                      privacy disclosures  below inin Disclosure
                                                                              disclosures below       Disclosure For
                                                                                                                  For Nevada
                                                                                                                      Nevada Residents.
                                                                                                                               Residents.
           you are a resident of Canada, please see the additional privacy disclosures in Disclosure For Canada Residents.
    • IfIf you are a resident   of Canada,  please  see  the additional  privacy disclosures  in Disclosure  For Canada    Residents.




                                                   11.
                                                   II.   Information
                                                         Information we
                                                                     we collect
                                                                        collect

1. Information
1. Information yyou
                 ou provide
                    provide to
                            to us
                               us or
                                  or allow
                                     allow others
                                           others to
                                                  to provide
                                                     provide to
                                                             to us
                                                                us

At various
At various points  in the
            points in   the Instacart
                            lnstacart experience,
                                       experience, you
                                                   you may
                                                        may provide
                                                             provide us
                                                                     us with
                                                                        with information
                                                                               information about  yourself. For
                                                                                           about yourself.  For example,
                                                                                                                example, when  you
                                                                                                                          when you
create an account through the Services, you provide us with personal information like your name, email address, and zip or
create  an account   through    the Services, you provide  us with personal   information like your  name,  email address, and zip or
postal
postal code.  And ifif you
        code. And      you place  an order
                           place an         through the
                                      order through  the Services, we collect
                                                         Services, we collect information
                                                                               information including
                                                                                            including your
                                                                                                      your address,
                                                                                                            address, phone
                                                                                                                     phone number,
                                                                                                                            number, birth
                                                                                                                                      birth

https://web.archive.org/web/20201029013434/https://www.instacart.com/privacy                                                                  1/8
                     Case 4:20-cv-08196-YGR Document 32-3 Filed 03/26/21 Page 3 of 9
date, driver's license
date, driver’s  license expiration date (for
                        expiration date  (for alcohol orders or
                                              alcohol orders or prescription
                                                                 prescription delivery,
                                                                               delivery, where
                                                                                           where available),
                                                                                                   available), credit
                                                                                                                credit card  information,
                                                                                                                        card information,
vehicle license
vehicle license plate
                  plate number(s)
                        number(s) (for
                                   (for curbside
                                        curbside pickup
                                                  pickup orders)  and the
                                                          orders) and      details ofof your
                                                                      the details       your order.
                                                                                              order. Your
                                                                                                      Your account
                                                                                                             account information
                                                                                                                       information may
                                                                                                                                    may bebe
updated or corrected by accessing your account settings.
updated   or  corrected  by accessing  your  account  settings.

   you use
If you
If          the Services
       use the             for prescription
                 Services for   prescription delivery
                                                delivery (where
                                                          (where available),
                                                                  available), the  third-party pharmacy
                                                                               the third-party   pharmacy processing       your prescription
                                                                                                             processing your     prescription willwill
provide us with your name, address, email address, birth date, phone number, the total amount being charged to you for the
provide   us with  your  name,     address,   email  address,  birth  date,  phone  number,    the total  amount    being  charged    to you   for  the
prescription   drug product(s),
prescription drug     product(s). and    sales tax
                                    and sales   tax information    for the
                                                     information for    the prescription
                                                                            prescription drug
                                                                                           drug product(s)
                                                                                                product(s) (if   applicable). The
                                                                                                             (if applicable).  The third-party
                                                                                                                                    third-party
pharmacy    will also
pharmacy will    also share
                       share whether
                               whether or or not
                                              not the
                                                  the prescription
                                                       prescription drug
                                                                      drug product
                                                                            product you
                                                                                     you have
                                                                                           have ordered
                                                                                                 ordered requires      temperature control.
                                                                                                           requires temperature       control. IfIf aa
prescription
prescription drug
               drug product      delivered toto you
                      product delivered         you through    the Services
                                                     through the   Services has
                                                                              has been
                                                                                  been recalled,
                                                                                         recalled, the  third-party pharmacy
                                                                                                    the third-party    pharmacy will
                                                                                                                                  will share    your
                                                                                                                                       share your
name, email address, the date of the prescription drug product order, and the total amount to be refunded to you with
name,   email  address.   the   date  of the  prescription   drug  product   order, and   the total  amount    to be  refunded   to you   w ith
Instacart.
lnstacart. The
           The pharmacy
                 pharmacy willwill not  disclose toto us
                                    not disclose      us the
                                                         the name,
                                                             name, quantity,
                                                                      quantity, manufacturer
                                                                                manufacturer or      distributor ofof the
                                                                                                 or distributor       the prescription   drug you
                                                                                                                          prescription drug      you
have ordered or any other PHI about you other than your status as a patient of the pharmacy.
have  ordered   or  any  other    PHI about   you   other than  your   status as a patient  of the  pharmacy.

We may
We  may also  collect health
         also collect  health information
                               information youyou provide
                                                   provide directly
                                                            directly toto us
                                                                          us regarding   an experience
                                                                              regarding an               with aa retail
                                                                                             experience with     retail partner
                                                                                                                         partner that  may require
                                                                                                                                  that may   require
us to contact
us to contact that
               that retailer, or other
                    retailer, or other retailer   partners, for
                                         retailer partners,  for public
                                                                 public health    or safety
                                                                          health or  safety reasons,
                                                                                             reasons, or to facilitate
                                                                                                      or to facilitate aa refund.
                                                                                                                          refund. We
                                                                                                                                   We do
                                                                                                                                       do not
                                                                                                                                            not
share your
share       identity with
       your identity  with the
                            the retailers
                                retailers that  we may
                                           that we        contact inin such
                                                    may contact        such aa capacity,  but may
                                                                                capacity, but  may share
                                                                                                   share date,   time and
                                                                                                          date, time    and location  of aa
                                                                                                                             location of
transaction, which may allow a retailer to independently identify you.
transaction, which   may   allow  a retailer to independently     identify   you.

   you log
If you
If     log into
           into the
                 the Services  through aa third-party
                     Services through       third-party service,
                                                         service, both
                                                                   both wewe and   that third-party
                                                                              and that   third-party may
                                                                                                     may receive
                                                                                                          receive some
                                                                                                                    some information    about you
                                                                                                                          information about    you
and your
and   your use  of the
           use of      services. For
                   the services.  For example,      you choose
                                      example, ifif you   choose toto log
                                                                      log into  the Services
                                                                           into the            with your
                                                                                     Services with  your Facebook
                                                                                                          Facebook account,    we may
                                                                                                                      account, we  may receive
                                                                                                                                         receive
information
information from
               from Facebook,    such asas your
                     Facebook, such        your name,    e-mail address,
                                                 name, e-mail    address, public     profile information,
                                                                             public profile                and information
                                                                                             information, and                 about your
                                                                                                                 information about   your
contacts. We may also offer social sharing tools (such as the Facebook “Like” button) that let you share actions on
contacts.  We   may  also offer social  sharing   tools (such  as  the  Facebook    "Like"  button) that let you  share actions  on the
                                                                                                                                    the Services
                                                                                                                                         Services
with other websites and vice versa. In those cases, the providers of those tools may receive information about you when you
with  other  websites  and  vice versa.   In those  cases,  the providers    of those   tools may  receive  information  about  you  when    you
use those tools. You should check the privacy policies of these third-party services and your settings there for more information.
use  those  tools. You  should  check    the privacy  policies  of these   third-party   services and your   settings there for more   information.

  you wish
If you
If     wish toto invite  your friends
                 invite your    friends and
                                        and contacts
                                             contacts toto use
                                                           use the
                                                                the Services,    we will
                                                                      Services, we   will give
                                                                                          give you   the option
                                                                                                you the   option of
                                                                                                                 of either   entering inin their
                                                                                                                     either entering              contact
                                                                                                                                           their contact
information manually or, for United States residents, importing it from your address books on other third-party services. InIn both
information    manually     or,  for United States  residents,   importing    it from  your   address    books  on  other  third-party   services.     both
cases, we will store this information for the sole purposes of allowing you to send your friends referral offers, for determining
cases,  we will  store  this information    for the  sole  purposes     of allowing  you   to  send  your  friends  referral  offers,  for determining
whether your
whether   your friends
                 friends use
                           use the   Services after
                                 the Services after aa referral      sent, and,
                                                       referral isis sent,       for United
                                                                           and, for  United States
                                                                                               States residents,  to remind
                                                                                                       residents, to           your friends
                                                                                                                      remind your     friends ofof the
                                                                                                                                                   the
referral sent on your behalf.
referral sent   on  your  behalf.

Our partners
Our partners may    let us
               may let  us collect
                           collect information
                                   information about
                                               about use   of their
                                                      use of  their sites/apps
                                                                    sites/apps or  share such
                                                                                or share such information
                                                                                              information with  us. For
                                                                                                          with us.  For example,      you
                                                                                                                        example, ifif you
use an Instacart button or widget on another site or app, we may receive information about your use of that button or widget
use an  lnstacart button   or widget  on another site or app, we   may  receive information  about your use of that  button or widget
and the
and      third-party site/app.
    the third-party  site/a pp.

Community
Community Affairs:Affairs:
Instacart       active inin local
lnstacart isis active       local communities
                                  communities asas part
                                                   part of our mission
                                                        of our          to create
                                                               mission to            world where
                                                                           create aa world  where everyone
                                                                                                   everyone has   access toto the
                                                                                                              has access      the food
                                                                                                                                  food they
                                                                                                                                         they love
                                                                                                                                              love
and more
and  more timetime to   enjoy itit together.
                     to enjoy      together. You
                                             You may
                                                 may provide
                                                       provide us your information
                                                               us your information in    connection with
                                                                                      in connection  with our
                                                                                                          our community
                                                                                                               community affairs
                                                                                                                             affairs efforts.
                                                                                                                                     efforts.

Location
Location Information:
            Information:
When you use
When   you         the Services,
             use the              we may
                        Services, we   may collect
                                            collect precise
                                                    precise location
                                                             location data.
                                                                        data. For
                                                                               For instance,       you allow
                                                                                    instance, ifif you         the Services
                                                                                                        allow the  Services toto access
                                                                                                                                 access location
                                                                                                                                          location
services through
services  through the the permission
                           permission system
                                        system used
                                                 used by   your device's
                                                        by your  device's mobile
                                                                            mobile operating
                                                                                     operating system
                                                                                                   system oror browser,
                                                                                                               browser, wewe may
                                                                                                                               may collect
                                                                                                                                     collect the
                                                                                                                                             the precise
                                                                                                                                                   precise
location
location of   your device.
          of your    device. We
                             We use    your location
                                  use your   location information
                                                       information to to facilitate
                                                                         facilitate the  prompt hand-off
                                                                                     the prompt     hand-off ofof pickup
                                                                                                                  pickup orders
                                                                                                                           orders (where
                                                                                                                                    (where available),    to
                                                                                                                                             available), to
assist you
assist you in   finding nearby
             in finding   nearby stores
                                  stores for   which pickup
                                          for which   pickup or   delivery are
                                                              or delivery    are available,  for other
                                                                                 available, for    other similar
                                                                                                          similar purposes
                                                                                                                   purposes andand for
                                                                                                                                    for analytics
                                                                                                                                        analytics
purposes.
purposes. YouYou can
                   can choose
                        choose whether
                                 whether oror not
                                               not to
                                                   to enable   the location
                                                      enable the               tracking feature
                                                                    location tracking    feature through      the settings
                                                                                                    through the    settings on   your device
                                                                                                                             on your   device oror
browser, or when prompted by the Instacart mobile app. We may also infer your general location information, for
browser,   or  when    prompted     by the lnstacart  mobile   app.   We  may   also  infer your    general  location   information,        example by
                                                                                                                                       for example     by
using your internet protocol (IP) address.
using  your   internet   protocol  (IP) address.

2. Technical
2.           information about
   Technical information about usage of the
                               usage of     Services
                                        the Services

When you
When   you use the Services,
           use the Services, or
                             or browse
                                browse our
                                       our sites,
                                           sites, either through aa browser
                                                  either through     browser or
                                                                             or mobile
                                                                                mobile app,
                                                                                       app, we
                                                                                            we automatically
                                                                                               automatically receive
                                                                                                             receive some
                                                                                                                     some
technical information about the hardware and software that is being used.
technical information  about  the hardware and   software  that is being used.

Cookies,
Cookies, Pixels,
           Pixels, and
                    and Other
                         Other Tracking   Technologies:
                                Tracking Technologies:
We, our partners, our advertisers, and third-party
We,  our  partners,  our advertisers, and  third-party advertising   networks use
                                                        advertising networks    use various   technologies toto collect
                                                                                     various technologies        collect information,
                                                                                                                         information,
including but not limited to cookies, pixels, scripts, and device identifiers. Cookies are small text files that are sent
including   but not limited to cookies, pixels, scripts, and  device  identifiers. Cookies   are small text files that  are sent by  your
                                                                                                                                  by your
computer when you access our services through a browser. We, our partners, our advertisers, and third-party advertising
computer    when   you  access our services  through   a browser.  We,  our   partners,  our advertisers, and   third-party  advertising
networks
networks may     use session
            may use   session cookies (which expire
                              cookies (which           when you
                                               expire when   you close   your browser),
                                                                  close your   browser), persistent
                                                                                           persistent cookies
                                                                                                      cookies (which
                                                                                                                (which only
                                                                                                                         only expire  when you
                                                                                                                              expire when  you
choose to clear them from your browser), pixels, scripts, and other identifiers to collect information from your browser or
choose   to clear them   from your  browser),  pixels, scripts, and other   identifiers to collect information   from   your  browser   or

https://web.archive.org/web/20201029013434/https://www.instacart.com/privacy                                                                   2/8
                      Case 4:20-cv-08196-YGR Document 32-3 Filed 03/26/21 Page 4 of 9

device that
device  that helps
              helps us
                     us do    things such
                        do things     such as   understand how
                                             as understand      how youyou use
                                                                            use our
                                                                                 our services
                                                                                     services and
                                                                                                and other     services; personalize
                                                                                                     other services;                  your experience;
                                                                                                                         personalize your    experience;
measure, manage, and display advertising on the Services or on other services; understand your usage of the Services and
measure,    manage,   and     display  advertising   on  the  Services    or  on other  services;   understand      your  usage  of the Services    and
other services in order to serve customized ads; and remember that you are logged into the Services. Our partners, advertisers,
other  services  in order    to serve   customized    ads;   and   remember      that you   are  logged   into   the Services.  Our partners,   advertisers,
and third-party
and  third-party advertising       networks may
                  advertising networks         may use
                                                    use these     technologies toto collect
                                                         these technologies           collect information
                                                                                              information about       your online
                                                                                                               about your   online activity
                                                                                                                                    activity over
                                                                                                                                             over time
                                                                                                                                                    time and
                                                                                                                                                          and
across different websites or online services. By using your browser settings, you may block cookies or adjust settings for
across  different  websites     or  online  services.   By using   your   browser   settings,   you  may    block  cookies  or  adjust settings   for
notifications  when aa cookie
notifications when       cookie isis set.
                                      set. Your
                                           Your browser
                                                 browser settings
                                                            settings may may allow  you toto automatically
                                                                              allow you      automatically transmit
                                                                                                                transmit aa “Do
                                                                                                                            "Do Not  Track” signal
                                                                                                                                 Not Track"   signal toto
online services
online  services you
                  you visit.
                       visit. Note,
                               Note, however,     there isis no
                                       however, there        no industry
                                                                 industry consensus
                                                                             consensus as as to
                                                                                             to what    site and
                                                                                                 what site   and app    operators should
                                                                                                                   app operators    should dodo with
                                                                                                                                                 with regard
                                                                                                                                                        regard
to these
to these signals.
          signals. Accordingly,      unless and
                    Accordingly, unless       and until
                                                  until the
                                                         the law
                                                              law isis interpreted
                                                                       interpreted toto require
                                                                                        require us    to do
                                                                                                   us to  do so,
                                                                                                              so, we  do not
                                                                                                                   we do  not monitor
                                                                                                                              monitor oror take
                                                                                                                                            take action
                                                                                                                                                  action with
                                                                                                                                                          with
respect  to “Do
respect to  "Do Not   Track” signals.
                  Not Track"     signals. For
                                           For more
                                               more information
                                                      information on    on “Do
                                                                           "Do Not  Track,” visit
                                                                                Not Track,"   visit http://www.allaboutdnt.com
                                                                                                    htq;1://www.allaboutdnt.com ..

We employ
We  employ some     third-party services
             some third-party    services to  help us
                                           to help  us understand
                                                       understand the the usage
                                                                          usage of    the Services
                                                                                   of the  Services and  the performance
                                                                                                    and the   performance ofof advertising,
                                                                                                                               advertising, and
                                                                                                                                             and
these third parties may also deploy cookies, pixels, or other identifiers on the Services or collect information through our mobile
these  third parties may   also deploy   cookies,  pixels, or  other identifiers   on  the Services  or collect information  through   our  mobile
applications. For
applications. For example,
                   example, wewe use   Google Analytics
                                  use Google    Analytics toto understand,
                                                               understand, inin aa non-personally
                                                                                   non-personally identifying
                                                                                                     identifying way,
                                                                                                                  way, how
                                                                                                                        how users
                                                                                                                            users interact
                                                                                                                                   interact with
                                                                                                                                            with
various portions
various  portions of
                   of the Services -you
                      the Services  -- you can
                                            can learn
                                                 learn more
                                                       more about
                                                               about information     that Google
                                                                      information that     Google may
                                                                                                   may collect
                                                                                                         collect here
                                                                                                                 here..

Log  information:
Log information:
When you
When   you use
            use the
                 the Services,
                       Services, or
                                  or browse
                                     browse ourour sites,
                                                   sites, our  servers will
                                                          our servers  will record
                                                                             record information    about your
                                                                                     information about      your usage
                                                                                                                  usage ofof the
                                                                                                                             the Services
                                                                                                                                 Services andand
information that is sent by your browser or device. Log information can include things like the IP address of your device,
information    that is sent  by  your  browser    or device.  Log information    can  include things   like the  IP address   of your   device,
information
information about
               about the
                       the browser,
                            browser, operating     system and/or
                                      operating system      and/or app    you are
                                                                    app you    are using,  unique device
                                                                                   using, unique             identifiers, pages
                                                                                                   device identifiers,    pages that     you navigate
                                                                                                                                  that you    navigate
to and
to and links  that you
        links that  you click,
                         click, searches    that you
                                searches that    you run
                                                      run on  the Services,
                                                           on the  Services, and
                                                                              and other
                                                                                  other ways
                                                                                          ways you
                                                                                               you interact
                                                                                                     interact with    the Services.
                                                                                                                w ith the                you are
                                                                                                                          Services. IfIf you  are logged
                                                                                                                                                  logged
into the Services, this information is stored with your account information.
into the  Services,  this information    is  stored  with your  account   information.

Interest-Based
Interest-Ba sed or or Online
                      Online Behavioral
                                Behavioral Advertising:
                                            Advertising:
Instacart
lnstacart may
          may use
                use third-party   advertising companies
                     third-party advertising   companies toto serve
                                                                 serve interest-based
                                                                        interest-based advertisements
                                                                                           advertisements to       you. These
                                                                                                                to you.  These companies     compile
                                                                                                                                companies compile
information
information from     various online
              from various    online sources
                                     sources (including     mobile-enabled browsers
                                              (including mobile-enabled          browsers andand applications)
                                                                                                   applications) toto match
                                                                                                                      match you    with ads
                                                                                                                              you with       that will
                                                                                                                                         ads that  will
be
be the
    the most
        most relevant,
              relevant, interesting,   and timely
                          interesting, and timely for
                                                  for you.       you would
                                                       you. IfIf you           like to
                                                                      would like       opt-out of
                                                                                    to opt-out   of interest-based
                                                                                                     interest-based advertising,
                                                                                                                       advertising, please
                                                                                                                                     please visit
                                                                                                                                            visit
http://optout.networkadvertising.org/#/
httP-:lloP-tout.networkadvertising.org/#/ . Please
                                               Please note
                                                 .
                                                        note that
                                                               that you   will be
                                                                    you will       opted out
                                                                                be opted   out ofof all
                                                                                                    all interest-based
                                                                                                        interest-based advertising
                                                                                                                          advertising from
                                                                                                                                       from all
                                                                                                                                            all
business members of the Network Advertising Initiative for that specific browser on that specific device. If you opt-out, you
business  members      of the  Network  Advertising   Initiative  for that  specific   browser    on   that specific device. If you  opt-out,  you may
                                                                                                                                                    may
continue to see Instacart’s or our partners’ online advertisements; however, these ads will not be as relevant to you.
continue  to see  lnstacart's  or our  partners' on line  advertisements;       however,   these   ads   will not be  as relevant  to you.

33. . Children
      Children

Our Services
Our            are not
     Services are   not intended   for children
                         intended for            under 13
                                       children under       years ofof age,
                                                         13 years      age, and  we do
                                                                            and we    do not
                                                                                          not knowingly  collect personal
                                                                                              knowingly collect   personal information   (as
                                                                                                                           information (as
defined by the U.S. Children’s Online Privacy Protection Act, or “COPPA”) in a manner not permitted by COPPA. IfIf we
defined by  the  U.S.  Children's Online   Privacy  Protection  Act, or  "COPPA")   in  a manner  not permitted    by COPPA.     we obtain
                                                                                                                                     obtain
actual knowledge
actual knowledge thatthat any
                           any information
                               information we    collect has
                                             we collect  has been
                                                              been provided
                                                                     provided byby aa child
                                                                                      child under
                                                                                            under the
                                                                                                   the age
                                                                                                       age of
                                                                                                            of 13,
                                                                                                               13, we
                                                                                                                   we will delete that
                                                                                                                      will delete that
information
information toto the
                  the extent
                      extent required
                              required by
                                        by applicable   laws.
                                            applicable laws.

We do
We  do not
       not knowingly
            knowingly "sell," as that
                      “sell,” as that term is defined
                                      term is defined under   the California
                                                       under the  California Consumer
                                                                             Consumer Protect Act ("CCPA"),
                                                                                      Protect Act (“CCPA”), the
                                                                                                            the personal
                                                                                                                personal information
                                                                                                                         information
of minors under 16 years old who are California residents.
of minors  under 16 years   old who   are California residents.




                                          Ill.
                                          III.   How we use
                                                 How we     your information
                                                        use your information

We may
We may use the information
       use the information we
                           we collect for various
                              collect for various purposes,
                                                  purposes, including
                                                            including to:
                                                                      to:

    • Provide
      Provide the
                the Services
                    Services toto you.
                                  you, improve
                                        improve thethe quality
                                                       quality of
                                                                of the
                                                                   the service,  and develop
                                                                        service, and           new products
                                                                                      develop new    products andand services
                                                                                                                      services
      Allow your Personal Shopper (which means those that shop for and/or deliver the order for you,
    • Allow  your  Personal   Shopper    (which    means   those  that  shop  for and/or  deliver the  order   for you, including
                                                                                                                         including our
                                                                                                                                    our retail
                                                                                                                                         retail
      partner and their employees/agents where applicable or our third-party providers) to choose your items at a retailer site,
      partner   and  their employees/agents        where  applicable    or our third-party  providers}  to  choose   your  items   at a retailer site,
      deliver your items to you, and/or call or text you with any updates or issues
      deliver  your  items  to  you, and/or   call or text  you with   any updates   or issues
      Charge you
    • Charge   you for
                    for the
                        the purchase
                             purchase and     delivery costs
                                         and delivery          through one
                                                        costs through     one or
                                                                               or more
                                                                                  more payment
                                                                                        payment processing
                                                                                                   processing partners
                                                                                                                 partners
      Offer you
    • Offer  you customized
                  customized content
                                 content (including
                                          (including advertising,
                                                       advertising, coupons,
                                                                      coupons, and
                                                                                 and promotions)
                                                                                     promotions)
    • Understand
      Understand how how users
                           users interact
                                  interact with
                                            with the
                                                  the Services   (including advertising
                                                       Services (including   advertising both
                                                                                          both on   and off
                                                                                                on and       the Services)
                                                                                                         off the  Services) as
                                                                                                                             as aa whole
                                                                                                                                   whole and
                                                                                                                                          and toto test
                                                                                                                                                   test
      new features or changes in our features
      new   features   or changes   in our  features
    • Provide
      Provide customer
                customer service,
                            service, respond
                                      respond toto your
                                                    your communications
                                                          communications and  and requests,
                                                                                   requests, and   contact you
                                                                                              and contact    you about    your use
                                                                                                                  about your    use of  the Services
                                                                                                                                     of the Ser-vices


https://web.archive.org/web/20201029013434/https://www.instacart.com/privacy                                                                     3/8
                          Case 4:20-cv-08196-YGR Document 32-3 Filed 03/26/21 Page 5 of 9
    • Send
      Send you    messages related
              you messages  related to
                                    to our community affairs
                                       our community affairs efforts
                                                             efforts
      Fulfill any
    • Fulfill any other
                  other business or commercial purposes at your direction
                        business or commercial  purposes  at your            or with
                                                                   direction or with prior
                                                                                     prior notice
                                                                                           notice to you and
                                                                                                  to you     your consent
                                                                                                         and your consent

You can
You      opt-out ofof receiving
     can opt-out      receiving promotional
                                promotional communications
                                             communications from
                                                             from Instacart
                                                                  lnstacart by
                                                                            by using the settings
                                                                               using the          on the
                                                                                         settings on     Account Info
                                                                                                     the Account Info page
                                                                                                                      page or by
                                                                                                                           or by
using the unsubscribe mechanism included in the message, where applicable.
using the unsubscribe     mechanism   included in the message, where applicable.




                                                                           What we
                                                                       IV. What
                                                                       IV.      we share
                                                                                   share

The Services
The  Services comprise
                comprise aa platform
                              platform that
                                          that presents  you w
                                               presents you     with     set ofof one
                                                                  ith aa set      one or
                                                                                       or more    retailer virtual
                                                                                           more retailer   virtual storefronts
                                                                                                                    storefronts from
                                                                                                                                  from which
                                                                                                                                        which you
                                                                                                                                               you can
                                                                                                                                                    can
select goods for picking, packing, and delivery by individual Personal Shopper(s) to your location or, if available, for you to pick
select goods    for picking,  packing,   and  delivery  by  individual    Personal     Shopper(s)    to your  location  or, if available, for you  to pick
up in-store. In order to make this work, we need to share information about you and your order with the other parties who help
up  in-store.  In order to   make   this work,  we  need   to  share    information     about   you   and  your  order  with   the other  parties who   help
enable the service. This includes, for example, the Personal Shopper(s) who pick and deliver your order, the payment processing
enable   the  service. This  includes,   for example,   the  Personal     Shopper(s)     who    pick and  deliver  your  order,   the payment   processing
partner(s)
partner(s) that   we use
             that we  use toto validate
                               validate and
                                         and charge   your credit
                                              charge your     credit card,
                                                                      card, and
                                                                             and thethe retail
                                                                                         retail partner(s)  from which
                                                                                                partner(s) from    which you
                                                                                                                          you areare purchasing   goods. To
                                                                                                                                     purchasing goods.    To
be
be clear,  only our
    clear, only      payment processing
                 our payment      processing partner(s)
                                               partner(s) receive
                                                            receive credit      card information.
                                                                      credit card     information.

We also
We also share information under
        share information       the following
                          under the following principles:
                                              principles:

    • With your consent
      With your consent or      your direction
                        or atat your direction —- We
                                                  We will share your
                                                     will share your information with entities
                                                                     information with          outside ofof the
                                                                                      entities outside      the Services when we
                                                                                                                Services when we have
                                                                                                                                 have
        your consent
        your    consent to       do so
                             to do     so or             done atat your
                                            or itit isis done        your direction.
                                                                           direction. For For example:
                                                                                                example:
                    you enter
             o IfIf you   enter loyalty
                                   loyalty card           information from
                                               card information           from aa particular
                                                                                     particular retailer,
                                                                                                     retailer, we      share that
                                                                                                                  we share             information with
                                                                                                                                 that information        with the
                                                                                                                                                                the retailer    you chose
                                                                                                                                                                     retailer you     chose
                 along with your order so that information can be added to your loyalty card account.
                 along    with   your     order        so  that   information      can   be   added      to your    loyalty    card   account.
                    you share
             o IfIf you   share aa recipe
                                       recipe publicly
                                                   publicly on   on the
                                                                     the Services,
                                                                          Services, it    is viewable
                                                                                       it is  viewable by   by anyone
                                                                                                                 anyone along         with your
                                                                                                                             along with      your first
                                                                                                                                                    first name
                                                                                                                                                          name and  and last
                                                                                                                                                                          last initial.
                                                                                                                                                                               initial.
             c If   you invite friends to use the Services through our referral program or to share a shopping cart, we will share some
                 If you   invite   friends      to     use   the   Services  through       our    referral    program        or  to share    a  shopping     cart,   we   will share    some
                 information with
                 information        with the       friends you
                                            the friends          you invite  like your
                                                                      invite like   your name
                                                                                            name and  and picture.       Likewise, if
                                                                                                            picture. Likewise,         if you
                                                                                                                                          you choose
                                                                                                                                                choose to  to join
                                                                                                                                                               join someone       else’s cart,
                                                                                                                                                                     someone else's        cart,
                 they
                 they will    see some
                        will see    some of   of your
                                                    your information.
                                                             information.
    •   With
        With ourour retail
                      retail partners
                              partners —- We      We may  may share     your information
                                                                 share your     information with          our retail
                                                                                                   with our      retail partners
                                                                                                                         partners in   in order
                                                                                                                                           order toto provide
                                                                                                                                                       provide and and maintain
                                                                                                                                                                         maintain the the
        Services.
        Services.
    •   For   external processing
        For external       processing oror service
                                               service provision
                                                             provision -— We We sometimes
                                                                                   sometimes share   share information
                                                                                                               information with   with third
                                                                                                                                         third parties
                                                                                                                                                 parties toto process      information on
                                                                                                                                                               process information           on
        our behalf or to otherwise provide certain services (such as delivery services, advertising services, or information to better
        our    behalf    or  to  otherwise          provide       certain  services    (such     as   delivery     services,     advertising     services,    or  information      to   better
        tailor our
        tailor    our services
                       services to       you). For
                                     to you).      For the the purposes
                                                                 purposes of of this
                                                                                 this processing
                                                                                        processing or     or provision
                                                                                                              provision of   of services,
                                                                                                                                 services, we we may     share your
                                                                                                                                                   may share       your information
                                                                                                                                                                          information
        with such third
        with    such    third parties
                                parties under             appropriate confidentiality
                                            under appropriate             confidentiality provisions.
                                                                                                 provisions.
    •   For   legal purposes
        For legal     purposes -— We    We may may share          your information
                                                         share your     information when   when we   we believe
                                                                                                          believe thatthat the
                                                                                                                             the disclosure
                                                                                                                                   disclosure isis reasonably
                                                                                                                                                     reasonably necessary
                                                                                                                                                                     necessary to   to (a)
                                                                                                                                                                                        (a)
        comply with
        comply       with applicable
                            applicable laws, laws, regulations,
                                                         regulations, legal
                                                                         legal process,
                                                                                 process, or   or requests
                                                                                                   requests from  from lawlaw enforcement
                                                                                                                                enforcement or     or regulatory
                                                                                                                                                       regulatory authorities,
                                                                                                                                                                      authorities, (b)  (b)
        prevent, detect,
        prevent,      detect, or or otherwise
                                      otherwise handle              fraud, security,
                                                          handle fraud,     security, or  or technical
                                                                                               technical issues,
                                                                                                             issues, andand (c)(c) protect
                                                                                                                                   protect thethe safety,
                                                                                                                                                    safety, rights,
                                                                                                                                                              rights, or
                                                                                                                                                                       or property
                                                                                                                                                                            property of  of any
                                                                                                                                                                                             any
        person, the public, or Instacart.
        person,      the   public,    or   lnstacart.
    •   On aa non-personal
        On      non-personal oror aggregate
                                         aggregate basis    basis -— We    share information
                                                                       We share      information on     on both
                                                                                                             both a     non-personally identifying
                                                                                                                     a non-personally          identifying basis      (including, but
                                                                                                                                                               basis (including,            not
                                                                                                                                                                                      but not
        limited to, order and delivery details but not including credit card information) or an aggregate basis.
        limited     to,  order    and    delivery         details   but  not  including       credit   card    information)        or an   aggregate      basis.
    •   ToTo enable
             enable purchase
                       purchase ofof alcohol
                                          alcohol (not   (not available
                                                               available inin all  jurisdictions) —- When
                                                                              all jurisdictions)          When you  you buy buy alcohol
                                                                                                                                  alcohol using      the Services,
                                                                                                                                             using the    Services, we  we may
                                                                                                                                                                             may bebe
        required
        required by    by law
                           law toto share
                                      share certain
                                               certain information
                                                              information w    with   the retailer
                                                                                 ith the                who makes
                                                                                             retailer who       makes the  the sale.    This information
                                                                                                                                 sale. This   information could could include,
                                                                                                                                                                         include, among
                                                                                                                                                                                    among
        other things, the names and addresses of the purchaser and recipient, government issued ID information, the quantity,
        other     things,    the  names       and        addresses     of the    purchaser       and    recipient,     government         issued    ID  information,       the quantity,
        brand, price,
        brand,      price, proof,
                             proof, andand volume
                                              volume ofof alcohol alcohol purchased,
                                                                           purchased, and     and a a recipient
                                                                                                       recipient signature.
                                                                                                                     signature.
    •   For business purposes — We may share your information in connection with,
        For   business     purposes       -   We       may     share   your  information         in  connection        with, oror during
                                                                                                                                   during negotiations
                                                                                                                                             negotiations of,   of, any
                                                                                                                                                                    any merger,
                                                                                                                                                                          merger, salesale ofof
        company assets, financing or acquisition of all or a portion of our business by another company. We may also share your
        company        assets,    financing         or    acquisition    of all  or  a  portion      of  our   business      by   another     company.      We    may    also  share    your
        information
        information between between and   and amongamong Instacart,
                                                                lnstacart, and
                                                                            and itsits current
                                                                                       current and         future parents,
                                                                                                    and future       parents, affiliates,
                                                                                                                                   affiliates, subsidiaries,
                                                                                                                                                subsidiaries, and  and other
                                                                                                                                                                         other companies
                                                                                                                                                                                 companies
        under common
        under      common controlcontrol and  and ownership.
                                                        ownership.




https://web.archive.org/web/20201029013434/https://www.instacart.com/privacy                                                                                                   4/8
                       Case 4:20-cv-08196-YGR Document 32-3 Filed 03/26/21 Page 6 of 9

                                               V. Personal Health
                                               V. Personal Health Information
                                                                  Information

This Section
This  Section (Personal
               (Personal Health
                          Health Information)
                                   Information) governs
                                                 governs our   use and
                                                           our use      disclosure ofof your
                                                                   and disclosure       your Personal
                                                                                              Personal Health
                                                                                                         Health Information.
                                                                                                                 Information. IfIf there
                                                                                                                                   there isis aa
conflict between the terms of this Section and any other terms of this Privacy Policy or the Instacart Terms of Services, the
conflict  between   the terms   of this Section and  any other  terms  of this Privacy  Policy  or the lnstacart  Terms  of  Services,   the terms
                                                                                                                                               terms
in this Section will govern. To the extent we receive, create, maintain, use or disclose any of your PHI, we will maintain the
in this  Section will govern.  To  the extent we  receive, create, maintain,   use or disclose   any of your  PHI, we  will maintain    the
privacy   and security
privacy and   security of
                        of such
                           such information   as required
                                 information as   required by  the federal
                                                            by the federal patient
                                                                            patient privacy
                                                                                    privacy law
                                                                                              law known
                                                                                                   known asas the
                                                                                                              the Health
                                                                                                                   Health Insurance
                                                                                                                           Insurance
Portability and Accountability Act and the regulations promulgated under that Act ("HIPAA"), as well as any applicable state
Portability  and  Accountability   Act and the  regulations  promulgated    under  that  Act ("HIPAA"),  as well  as any applicable    state andand
other federal
other   federal privacy
                privacy policy
                         policy laws.
                                laws.

Your PHI
Your            protected under
      PHI isis protected        under HIPAA      and under
                                         HIPAA and             certain state
                                                       under certain       state laws.   Those laws
                                                                                  laws. Those           give you
                                                                                                laws give    you rights
                                                                                                                     rights with
                                                                                                                             with respect
                                                                                                                                  respect to to the
                                                                                                                                                  the access,
                                                                                                                                                      access, use,   and
                                                                                                                                                               use, and
disclosure of PHI by your health care providers, such as pharmacies, and us. When you place a pharmacy order using our
disclosure     of    PHI  by  your   health   care  providers,    such    as  pharmacies,    and  us.   When    you     place  a pharmacy      order   using  our
Services, the
Services,           pharmacy responds
            the pharmacy          responds as   as we
                                                   we have    described above
                                                        have described        above under    the Section
                                                                                      under the   Section entitled        "Information we
                                                                                                             entitled ''Information        we collect"
                                                                                                                                                collect" by
                                                                                                                                                         by disclosing
                                                                                                                                                             disclosing
to Instacart
to              your status
   lnstacart your         status asas aa patient  of the
                                         patient of   the pharmacy.
                                                          pharmacy. Information
                                                                          Information concerning
                                                                                           concerning your      status asas aa patient
                                                                                                          your status           patient ofof the
                                                                                                                                             the pharmacy
                                                                                                                                                    pharmacy isis PHI
                                                                                                                                                                   PHI
and protected
and  protected by      by HIPAA.
                           HIPAA. AsAs discussed
                                         discussed above,
                                                      above, no
                                                              no other
                                                                   other PHI     will be
                                                                             PHI will be disclosed
                                                                                          disclosed toto us
                                                                                                          us by    your pharmacy
                                                                                                              by your     pharmacy and and nono other
                                                                                                                                                   other PHI
                                                                                                                                                         PHI will  be
                                                                                                                                                              will be
disclosed by
disclosed    by Instacart
                    Instacart to    your personal
                                to your    personal shopper
                                                       shopper other        than your
                                                                   other than     your status   as aa patient
                                                                                         status as    patient ofof thethe pharmacy.
                                                                                                                           pharmacy. For For aa more
                                                                                                                                                 more complete
                                                                                                                                                        complete
description ofof your
description           your rights
                             rights under
                                     under HIPAA
                                              HIPAA andand the
                                                            the uses
                                                                 uses andand disclosures
                                                                               disclosures of   your PHI,
                                                                                             of your    PHI, please
                                                                                                              please refer     to your
                                                                                                                         refer to your pharmacy's
                                                                                                                                         pharmacy's Notice
                                                                                                                                                         Notice ofof
Privacy Practices. We will not disclose your PHI without your prior written consent with other people or non-affiliated companies
Privacy  Practices.        We  will  not  disclose   your  PHI  without      your   prior written  consent     with    other   people  or   non-affiliated    companies
unless:
unless: (i)  it isis needed
         (i) it      needed to  to provide
                                    provide ourour Services,
                                                    Services, (ii)  it has
                                                               (ii) it has been     "de-identified" so
                                                                             been "de-identified"      so that
                                                                                                           that itit cannot
                                                                                                                     cannot identify    you, (ii)
                                                                                                                              identify you,         we have
                                                                                                                                               (ii) we have your
                                                                                                                                                              your prior
                                                                                                                                                                     prior
written consent, (iv) disclosure is required by law, or (v) we are acquired or file for bankruptcy.
written  consent,        (iv) disclosure    is required   by  law,   or  (v) we  are  acquired   or  file  for bankruptcy.




                                                                       VI. Security
                                                                       VI. Security

We employ
We   employ and    maintain reasonable
               and maintain                administrative, physical,
                               reasonable administrative,    physical, and   technical measures
                                                                        and technical   measures designed
                                                                                                    designed to   safeguard and
                                                                                                               to safeguard  and protect
                                                                                                                                   protect
information under our control from unauthorized access, use, and disclosure. In addition, when we collect, maintain, access,
information     under  our  control from  unauthorized    access,  use, and   disclosure.  In addition, when   we  collect, maintain,  access,
use, or disclose your PHI, we will do so using systems and processes consistent with information privacy and security
use,  or disclose  your   PHI, we will do so using  systems   and  processes    consistent  with  information   privacy and  security
requirements
requirements under
                 under applicable
                         applicable federal
                                     federal and  state laws,
                                             and state  laws, including,   without limitation,
                                                               including, without    limitation, HIPAA.  All electronic
                                                                                                 HIPAA. All  electronic PHI
                                                                                                                        PHI will  be encrypted
                                                                                                                             will be encrypted at
                                                                                                                                                at
rest and in transit. Nevertheless, transmission via the internet is not completely secure and we cannot guarantee the security of
rest and   in transit. Nevertheless,   transmission  via the  internet  is not completely    secure  and  we  cannot  guarantee    the security of
information
information about      you.
                about you.

We will
We  will make
         make any
               any legally
                    legally required
                             required notifications
                                       notifications of
                                                     of any
                                                          any breach
                                                              breach of
                                                                      of the
                                                                          the security,
                                                                              security, confidentiality,
                                                                                         confidentiality, or
                                                                                                           or integrity
                                                                                                              integrity of your PHI
                                                                                                                        of your  PHI or
                                                                                                                                      or PII,
                                                                                                                                         PII,
including, without limitation, breaches of your stored PHI or PII (as breaches are defined under applicable state or federal
including,  without  limitation, breaches   of  your stored   PHI or PII (as breaches    are  defined under     applicable state  or federal
statutes on
statutes  on security
             security breach
                       breach notification).   To the
                                notification). To the extent
                                                      extent permitted
                                                               permitted by by applicable
                                                                               applicable laws,   we will
                                                                                            laws, we will make
                                                                                                           make such
                                                                                                                   such notifications
                                                                                                                        notifications to  you
                                                                                                                                       to you
without unreasonable delay, as consistent with (i) the legitimate needs of law enforcement or (ii) any measures necessary toto
without   unreasonable    delay, as  consistent  with (i) the legitimate   needs  of  law enforcement     or (ii) any measures   necessary
determine the
determine   the scope
                 scope ofof the
                            the breach
                                breach and
                                        and restore
                                             restore the   reasonable integrity
                                                      the reasonable     integrity of
                                                                                   of the
                                                                                       the data
                                                                                           data system.
                                                                                                system.




                                                      VII. Changes
                                                      VII. Changes to this Policy
                                                                   to this Policy

This policy
This policy may
             may change
                   change from
                             from time
                                   time to  time and
                                         to time       any revised
                                                  and any   revised Privacy
                                                                     Privacy Policy  will be
                                                                             Policy will      posted atat this
                                                                                          be posted       this page,
                                                                                                               page, so
                                                                                                                      so we
                                                                                                                         we encourage    you to
                                                                                                                             encourage you   to
review it regularly. If we make changes, we will notify you by revising the date at the top of this Privacy Policy and, in the case
review  it regularly. If we   make   changes,  we  will notify you  by revising  the  date   at the top of  this Privacy Policy and, in the case of
                                                                                                                                                 of
materials
materials changes
            changes toto the
                         the Privacy
                               Privacy Policy,
                                       Policy, we
                                               we may    provide you
                                                   may provide    you with  additional notice
                                                                       with additional    notice (such
                                                                                                  (such as
                                                                                                         as aa notice in our
                                                                                                               notice in our user
                                                                                                                             user interface
                                                                                                                                  interface or
                                                                                                                                             or
sending you
sending   you aa notification
                 notification byby email).
                                   email).




https://web.archive.org/web/20201029013434/https://www.instacart.com/privacy                                                                               5/8
                      Case 4:20-cv-08196-YGR Document 32-3 Filed 03/26/21 Page 7 of 9


                               VIII. Disclosures
                               VIII.             for Residents
                                     Disclosures for           of California
                                                     Residents of California

These additional
These              disclosures for
       additional disclosures    for California residents apply
                                     California residents   apply only
                                                                   only to
                                                                        to individuals  who reside
                                                                           individuals who    reside in  California. The
                                                                                                     in California.   The California
                                                                                                                            California Consumer
                                                                                                                                        Consumer
Privacy Act of 2018 (“ CCPA ”) provides additional rights to know, delete and opt out, and requires businesses collecting
Privacy  Act of 2018  (" CCPA  ") provides  additional  rights  to know,  delete and   opt out, and  requires    businesses     collecting oror
disclosing personal
disclosing personal information
                       information toto provide
                                        provide notices   and means
                                                 notices and   means toto exercise  those rights.
                                                                          exercise those           The words
                                                                                           rights. The   words used
                                                                                                                 used in   this section
                                                                                                                        in this           have the
                                                                                                                                 section have   the
meanings given to them in the CCPA, which may be broader than their common meaning. For example, the definition of
meanings   given  to them   in the CCPA.   which  may  be  broader   than  their common    meaning.     For  example,    the  definition  of
“personal information”
"personal  information" under
                           under the   CCPA includes
                                  the CCPA   includes your
                                                       your name,
                                                              name, but
                                                                     but also
                                                                          also more  general information
                                                                               more general                   like age.
                                                                                               information like    age.

A. Notice
A.        of Collection.
   Notice of Collection.

Although the
Although      information we
          the information  we collect       described inin greater
                               collect isis described      greater detail  in Section
                                                                    detail in              above, the
                                                                              Section IIII above, the categories of personal
                                                                                                      categories of personal information
                                                                                                                             information that
                                                                                                                                         that
we have collected – as described by the CCPA – including in the past 12 months are:
we  have collected - as described  by  the   CCPA  - including   in the past   12 months     are:

    • Identifiers
      Identifiers -- including
                      including name,      email address,
                                  name, email               and IP
                                                  address, and    IP address.
                                                                     address.
      Other individual
    • Other   individual customer
                            customer records
                                          records -- including
                                                      including phone
                                                                  phone number
                                                                          number, billing
                                                                                     ,         and shipping
                                                                                       billing and              address, and
                                                                                                    shipping address,      and credit    or debit
                                                                                                                                 credit or   debit card
                                                                                                                                                    card
      information.
      information. This
                      This category
                            category includes
                                       includes personal
                                                  personal information
                                                             information protected
                                                                            protected under
                                                                                         under pre-existing
                                                                                                 pre-existing California
                                                                                                                 California law
                                                                                                                             law (Cal.
                                                                                                                                   (Cal. Civ.
                                                                                                                                         Civ. Code
                                                                                                                                               Code
      1798.80(e)),
      1798.80(e)), and
                     and overlaps
                          overlaps with
                                      with other
                                            other categories
                                                   categories listed
                                                                listed here
                                                                       here
    • Demographics
      DemograP-hics -- including       your age. This category includes data
                           including your     age. This  category   includes  data that
                                                                                     that may
                                                                                           may qualify
                                                                                                qualify as
                                                                                                         as protected    classifications under
                                                                                                             protected classifications        under other
                                                                                                                                                     other
      California or federal laws.
      California  or  federal   laws.
      Commercial information
    • Commercial       information -- including
                                         including purchases
                                                     purchases and     engagement with
                                                                  and engagement       with our
                                                                                             our Services.
                                                                                                  Services.
    • Internet
      Internet activity
                 activity_-- including
                              including your
                                          your interactions
                                                interactions with
                                                               with our  Service.
                                                                     our Service.
      Geolocation data
    • Geolocation      data -- including
                               including location    enabled services
                                           location enabled              such as
                                                               services such    as WiFi
                                                                                    WiFi and   GPS.
                                                                                          and GPS.
      Sensory Information
    • Sensory   Information -- such such as   recordings ofof phone
                                          as recordings       phone calls
                                                                      calls between
                                                                            between you you and
                                                                                             and us   and surveillance
                                                                                                  us and    surveillance video
                                                                                                                           video atat our
                                                                                                                                      our properties,
                                                                                                                                            properties,
      where permitted by law.
      where   permitted    by  law.
    • Inferences
      Inferences -- including
                      including information      about your
                                   information about     your interests,   preferences and
                                                               interests, preferences           favorites.
                                                                                           and favorites.
    • Health
      Health Information          including any information you provide to us regarding an
               Information -- including       any  information    you  provide   to us  regarding   an experience
                                                                                                        experience with        retailer that
                                                                                                                      with aa retailer    that may
                                                                                                                                                may
      require us to contact that retailer or other retailer partners for public health or safety reasons, or to facilitate a refund.
      require  us  to  contact   that retailer  or other  retailer  partners  for  public   health or  safety  reasons,   or  to  facilitate  a refund. We
                                                                                                                                                         We
      do not share your identity with retailers we may contact in such a capacity, but do share date, time and location ofof aa
      do  not share    your  identity  with  retailers  we may    contact in such   a  capacity,  but  do  share  date,  time   and  location
        transaction, which
        transaction, which may allow aa retailer
                           may allow    retailer to
                                                 to independently identify you.
                                                    independently identify you.
For
For more
    more information  on our
         information on  our collection
                              collection practices,
                                          practices, including  the sources
                                                     including the  sources wewe receive
                                                                                 receive information
                                                                                          information from,
                                                                                                       from, please  review “
                                                                                                             please review"
Information We Collect ” (Section II above). We collect and use these categories of personal information for
Information  We  Collect " (Section  II above). We  collect and  use these   categories of personal information   for the
                                                                                                                      the business
                                                                                                                          business
purposes described in “ How We Use Your Information ” (Section III above), including to provide and manage our Services.
purposes described  in" How   We  Use    Your Information    " (Section Ill above), including to provide  and manage    our Services.
We disclose
We  disclose the   following categories
              the following  categories ofof personal
                                             personal information
                                                        information to
                                                                     to third
                                                                        third parties
                                                                               parties for
                                                                                       for our
                                                                                           our commercial
                                                                                                commercial purposes:
                                                                                                              purposes: identifiers,
                                                                                                                        identifiers,
demographic information, commercial information, relevant order information, internet activity, geolocation data,
demographic     information,   commercial    information,   relevant order  information,   internet activity, geolocation data, sensory
                                                                                                                                 sensory
information, and inferences. We partner with different types of entities to assist with our daily operations and manage our
information,   and  inferences.  We  partner   with different  types of entities to assist with  our daily operations  and  manage     our
Services. Please review “ What We Share ” (Section IV above) for more detail about the third parties we have shared information
Services. Please   review"  What   We  Share    "(Section  IV above) for more   detail about   the third parties we have  shared    information
with and
with  and the
          the underlying
               underlying principles
                            principles the  guide our
                                       the guide        sharing practices.
                                                   our sharing   practices.

B.B. Right
     Right to
           to Know
              Know and
                   and Delete.
                       Delete.

California residents
California  residents have
                      have the
                           the right
                                right to
                                      to delete  the personal
                                         delete the  personal information  we have
                                                              information we  have collected   from you,
                                                                                    collected from  you, and   the right
                                                                                                          and the  right to
                                                                                                                         to know   certain
                                                                                                                            know certain
information about our data practices in the preceding twelve (12) months. In particular, you have the right to request the
information   about  our data  practices  In the preceding  twelve (12) months. In particular, you have  the right to  request the
following
following from
           from us:
                 us:

    •   The categories
        The categories of
                        of personal
                           personal information
                                       information we we have
                                                          have collected
                                                                collected about     you;
                                                                            about you;
    •   The categories of sources from which the personal information was
        The categories  of sources   from   which   the  personal  information     was collected;
                                                                                         collected;
    •   The categories
        The categories of
                        of personal
                           personal information       about you
                                       information about     you we
                                                                  we disclosed
                                                                       disclosed for
                                                                                   for aa business   purpose oror sold;
                                                                                          business purpose        sold;
    •   The categories of third parties to whom the personal information was disclosed for a business purpose
        The categories  of third   parties to whom     the personal   information     was   disclosed  for a business           or sold;
                                                                                                                        purpose or sold;
    •   The business
        The business oror commercial     purpose for
                          commercial purpose       for collecting
                                                        collecting or
                                                                   or selling
                                                                       selling the
                                                                               the personal     information; and
                                                                                    personal information;     and
    •   The specific
        The          pieces ofof personal
            specific pieces                 information we
                                 personal information      we have   collected about
                                                              have collected    about you.
                                                                                         you.
   you would
If you
If      would like  to download
               like to download or    delete your
                                   or delete  your personal
                                                   personal information,
                                                              information, you
                                                                            you cancan do  so here
                                                                                        do so here, or  email us
                                                                                                     or email
                                                                                                        ,
                                                                                                                   at ccpa@instacart.com
                                                                                                                us at  ccQa@instacart.com.. InIn
the request, please specify which right you are seeking to exercise and the scope of the request. We will confirm receipt of your
the  request,  please   specify which  right you  are  seeking to exercise and    the  scope  of the  request.  We    will confirm receipt of your
request   within 10
request within    10 days.
                      days. We
                             We may
                                may require
                                      require specific
                                               specific information  from you
                                                        information from   you toto help  us verify
                                                                                     help us  verify your  identity and
                                                                                                     your identity    and process
                                                                                                                           process your
                                                                                                                                    your request.
                                                                                                                                         request.
   we are
If we
If         unable toto verify
       are unable      verify your
                              your identity, we may
                                   identity, we  may deny    your requests
                                                       deny your  requests to
                                                                            to know
                                                                               know or  or delete.
                                                                                           delete.


https://web.archive.org/web/20201029013434/https://www.instacart.com/privacy                                                                  6/8
                     Case 4:20-cv-08196-YGR Document 32-3 Filed 03/26/21 Page 8 of 9

C.C. Right to Opt-Out.
     Right to Opt-Out.

We do
We  do not   generally sell
        not generally    sell information
                              information as
                                           as the
                                              the term
                                                   term "sell"
                                                          “sell” isis traditionally
                                                                      traditionally understood.
                                                                                     understood. However,      and toto the
                                                                                                 However, ifif and      the extent  “sale” under
                                                                                                                            extent "sale"        the
                                                                                                                                           under the
CCPA is interpreted to include advertising technology activities such as those implemented specifically for interest-based
CCPA   is interpreted   to include  advertising  technology       activities  such  as those implemented  specifically    for interest-based
advertising, we
advertising,  we will
                  will comply
                       comply with
                                 with applicable  law asas toto such
                                      applicable law            such activity.
                                                                       activity.

D.D. Authorized Agent.
     Authorized Agent.

You can
You     designate an
    can designate     authorized agent
                   an authorized  agent to submit requests
                                        to submit    requests on your behalf.
                                                              on your behalf. However, we will
                                                                              However, we will require
                                                                                               require written
                                                                                                       written proof
                                                                                                               proof of the agent's
                                                                                                                     of the agent’s
permission to do so and verify your identity directly.
permission to do so  and verify your identity d irectly.

E. Right
E. Right to
         to Non-Discrimination.
            N on-Discrimination.

You have
You have the right not
         the right     to receive
                   not to         discriminatory treatment
                          receive discriminatory treatment by
                                                           by us
                                                              us for the exercise
                                                                 for the exercise of
                                                                                  of any your rights.
                                                                                     any your rights.

F. Financial
F. Financial Incentives.
             Incentives.

Financial
Financial incentives    are programs,
            incentives are   programs, benefits,
                                          benefits, oror other
                                                         other offerings,
                                                                offerings, including
                                                                           including payments
                                                                                       payments toto consumers
                                                                                                     consumers as as compensation,
                                                                                                                     compensation, for for the
                                                                                                                                           the
disclosure, deletion, or sale of personal information about them. We offer a number of promotions and other incentives at
disclosure,   deletion,  or sale  of personal    information   about   them.  We  offer  a number   of promotions    and   other incentives  at any
                                                                                                                                                any
given time, each with their own individual terms. For a list and more details about our promotions and other incentives current
given   time, each  with  their  own   individual   terms.  For a list and more   details  about our  promotions    and  other  incentives  current
at this
at this time,
         time, please visit our
               please visit  our “Terms
                                  "Terms ofof Promos
                                              Promos and and Credits”   page which
                                                              Credits" page          lists each
                                                                              which lists       promotion and
                                                                                           each promotion   and links  its respective
                                                                                                                 links its  respective terms
                                                                                                                                       terms here.
                                                                                                                                               here.
Your intentional participation in any of the programs, benefits, or other offerings under this Section will be interpreted as
Your   intentional  participation   in  any of  the  programs,   benefits,  or other  offerings under  this Section  will  be interpreted  as
affirmative consent
affirmative   consent toto the  terms of
                           the terms    of such
                                           such incentive.
                                                  incentive.

For
For example,
    example. we  we offer
                     offer aa referral
                               referral rewards
                                         rewards program
                                                    program to to our
                                                                  our users  who recommend
                                                                       users who   recommend ourour services
                                                                                                    services to
                                                                                                             to their
                                                                                                                their contacts   as prospective
                                                                                                                       contacts as  prospective
customers, when those prospective customers sign up for, and make a purchase using our Services. We generally do
customers,     when   those   prospective     customers    sign  up for, and  make  a purchase  using  our Services.  We   generally do not
                                                                                                                                         not treat
                                                                                                                                             treat
consumers differently if they exercise a right under California law. However, in certain circumstances, discounted prices or
consumers      differently  if they  exercise   a right  under   California law. However,  in certain circumstances,    discounted   prices or
rewards   will require
rewards will             you toto be
                require you       be part
                                      part of
                                            of the
                                                the particular
                                                    particular program.
                                                                 program. In   such circumstances,
                                                                            In such circumstances, we
                                                                                                    we may
                                                                                                        may offer
                                                                                                             offer aa price
                                                                                                                      price difference
                                                                                                                            difference because
                                                                                                                                         because
the price
the price isis reasonably    related toto the
               reasonably related              value ofof your
                                          the value       your data.
                                                                data.

G. Shine
G. Shine the
         the Light.
             Light.

   you are
If you
If
       are aa California
               California resident,   you may
                          resident, you          ask Instacart
                                            may ask    lnstacart for  a notice
                                                                  for a notice describing
                                                                                 describing what    categories of
                                                                                               what categories   of personal
                                                                                                                    personal information
                                                                                                                               information Instacart
                                                                                                                                             lnstacart
shares with
shares  with third
               third parties
                     parties or
                              or affiliates  for those
                                 affiliates for  those third
                                                         third parties
                                                               parties or
                                                                        or affiliates’
                                                                            affiliates' direct
                                                                                        direct marketing
                                                                                                marketing purposes     and identify
                                                                                                            purposes and             the name
                                                                                                                            identify the         and
                                                                                                                                          name and
address of
address   of the  third parties
              the third  parties that
                                 that received     such personal
                                       received such     personal information.
                                                                     information. Please      submit aa written
                                                                                     Please submit       written request
                                                                                                                 request to   the address
                                                                                                                          to the  address provided
                                                                                                                                            provided
below
below and
        and specify   you want
              specify you  want aa copy
                                    copy ofof your   California Shine
                                               your California           the Light
                                                                 Shine the   Light Notice.
                                                                                     Notice. WeWe may
                                                                                                  may require
                                                                                                        require additional
                                                                                                                 additional information    from you
                                                                                                                             information from    you toto
allow us to verify your identity and are only required to respond to requests once during any calendar year.
allow  us  to verify your  identity  and  are   only  required   to respond    to  requests    once during   any calendar  year.

H.H. Consumer
     Consumer Affairs
              Affairs

Under
Under California    Civil Code
        California Civil  Code Section
                                Section 1789.3,
                                          1789.3, California
                                                   California residents are entitled
                                                              residents are  entitled to
                                                                                       to the
                                                                                          the following
                                                                                                following specific
                                                                                                          specific consumer
                                                                                                                    consumer rights
                                                                                                                              rights notice:
                                                                                                                                      notice: IfIf
you have a question or complaint regarding the Website, please send an email to legal@instacart.com . You may also contact
you  have a  question    or complaint   regarding   the Website,  please send   an   email  to !ggal@instacart.com.    You  may  also contact us  us
by writing to us at the address provided below under the Section entitled “Contact Information”. California residents may reach
by writing  to us at the   address  provided    below  under  the Section  entitled  "Contact    Information".  California residents  may  reach
the Complaint
the             Assistance Unit
    Complaint Assistance            of the
                               Unit of      Division of
                                       the Division  of Consumer
                                                        Consumer Services
                                                                    Services of
                                                                              of the
                                                                                 the California
                                                                                      California Department
                                                                                                    Department ofof Consumer
                                                                                                                    Consumer Affairs   may be
                                                                                                                               Affairs may   be
contacted in writing at 400 R Street, Suite 1080, Sacramento, California 95814, or by telephone at (916) 445-1254 or (800) 952-
contacted   in writing  at 400  R Street,  Suite 1080,  Sacramento,   California  95814,   or  by  telephone  at (916) 445-1254  or (800)  952-
5210.
5210.




                                   IX. Disclosure
                                   IX. Disclosure for
                                                  for Residents of Nevada
                                                      Residents of Nevada

   you are
If you
If     are aa Nevada   resident, you
              Nevada resident,     you may    ask Instacart
                                        may ask   lnstacart toto add  you toto our
                                                                 add you             opt-out list
                                                                               our opt-out    list for
                                                                                                   for possible
                                                                                                       possible future   sales ofof certain
                                                                                                                  future sales      certain information
                                                                                                                                            information
we have collected or will collect about you. A sale under Nevada law is the exchange of personal information for monetary
we   have  collected or  will collect about   you. A sale  under   Nevada     law  is the exchange     of personal   information     for monetary
consideration by
consideration       the business
                 by the  business toto aa third-party
                                          third-party for
                                                       for the  third-party toto license
                                                           the third-party       license oror sell
                                                                                              sell the
                                                                                                    the personal
                                                                                                        personal information
                                                                                                                   information to to other
                                                                                                                                      other third
                                                                                                                                            third
parties.
parties. To
         To submit    such aa request,
             submit such       request, please
                                          please contact
                                                 contact our
                                                           our designated
                                                                designated request       email address:
                                                                               request email     address: privacy@instacart.com
                                                                                                            P-rivacy_@instacart.com..




https://web.archive.org/web/20201029013434/https://www.instacart.com/privacy                                                                7/8
                     Case 4:20-cv-08196-YGR Document 32-3 Filed 03/26/21 Page 9 of 9




                                    X. Disclosure
                                    X. Disclosure for
                                                  for Residents of Canada
                                                      Residents of Canada

Instacart      located inin the
lnstacart isis located      the United
                                 United States
                                         States and  some ofof its
                                                and some           service providers
                                                               its service   providers (including
                                                                                       (including affiliates
                                                                                                   affiliates acting
                                                                                                              acting in   this capacity)
                                                                                                                       in this capacity) are
                                                                                                                                          are located
                                                                                                                                               located
   the United
in the
in     United States
                 States oror elsewhere
                              elsewhere outside
                                          outside of
                                                  of Canada.
                                                     Canada. As As aa result,
                                                                      result, your
                                                                               your personal
                                                                                    personal information     will be
                                                                                              information will    be processed
                                                                                                                      processed andand stored
                                                                                                                                         stored
outside of Canada for the purposes described in this Privacy Policy. While outside of Canada, personal information will
outside   of  Canada   for   the purposes   described  in this  Privacy   Policy. While outside  of Canada,    personal    information    will be
                                                                                                                                               be
subject to applicable local laws, which may permit government and national security authorities in those jurisdictions to access
subject  to  applicable    local laws, which   may  permit  government       and  national security authorities    in those   jurisdictions  to  access
your personal information in certain circumstances.
your  personal    information     in certain circumstances.

You may
You  may request
           request access
                   access to or correction
                          to or correction of your personal
                                           of your  personal information,
                                                             information, or   withdraw consent
                                                                            or withdraw    consent toto our
                                                                                                        our collection,
                                                                                                            collection, use or disclosure
                                                                                                                        use or  disclosure
of your
of your personal
         personal information,
                  information, by  writing to
                                by writing to our
                                              our Global
                                                  Global Privacy  Team. These
                                                         Privacy Team.    These rights
                                                                                 rights are  subject to
                                                                                        are subject   to applicable
                                                                                                         applicable contractual   and legal
                                                                                                                     contractual and   legal
restrictions and reasonable notice. We may take reasonable steps to verify your identity before honoring any such requests.
restrictions and reasonable   notice. We  may  take reasonable   steps to verify your  identity  before  honoring   any such  requests.




                                                   XI. Contact
                                                   XI. Contact Information
                                                               Information

                     Questions oror comments
                     Questions      comments about our Privacy
                                             about our Privacy Policy?
                                                               Policy? Contact
                                                                       Contact Instacart’s Global Privacy
                                                                               lnstacart's Global         Team at:
                                                                                                  Privacy Team at:

                                                    Instacart
                                                    lnstacart
                                                    50
                                                    50 Beale
                                                        Beale Street,
                                                              Street. Suite
                                                                       Suite 600
                                                                             600
                                                    San Francisco, California 94105
                                                    San  Francisco,   California 941 05
                                                    privacy@instacart.com
                                                    12rivacv@instacart.com
                                                    1-888-246-7822
                                                    1-888-246-7822

                                             For customer service
                                             For customer service inquiries
                                                                  inquiries visit our .!::ifilP-
                                                                            visit our Help CenterCenter

  you have
If you
If     have aa disability
               disability and  would like
                          and would   like to access this
                                           to access this Privacy
                                                           Privacy Policy in an
                                                                   Policy in an alternative
                                                                                alternative format,
                                                                                            format, please   contact us
                                                                                                      please contact us at (888) 317-8968.
                                                                                                                        at (888)  317-8968.
Instacart is committed to making its electronic and information technologies accessible to individuals with disabilities.
lnstacart is committed    to  making its electronic and   information   technologies  accessible  to individuals with disabilities.

If you have comments concerning this website’s accessibility, please contact us at the email address accessibility-
If you have comments concerning this website's accessibility, please contact us at the email address accessibility-
feedback@instacart.com .
feedback@instacart.com.




Instacart
lnstacart Express
          ExRress Help
                  HelR Locations
                       Locations Careers Blog Contact
                                 Careers Blog Contact Press
                                                      Press Privacy Terms Become
                                                            Priva . Terms Become aa Shopper
                                                                                    ShORRer iOS app Android
                                                                                            iOS aRR Android app
                                                                                                            aRR

                                                            (~ ) 11J) /0)          I    (@)
                                      Express   membership      autorenews     after   14-day   trial.   Terms   apply




https://web.archive.org/web/20201029013434/https://www.instacart.com/privacy                                                                8/8
